Mr. Chief Justice Quiñones
delivered the opinion of the court.
Giovanni Costas filed a complaint in the municipal court of San Juan against the-Compañía de Operas Scognaminglio for the recovery of $71, which complaint, after the legal proceedings, was dismissed by'judgment of September 12, 1906, rendered in said case'by the said municipal court, which taxed the costs against the plaintiff. The plaintiff took an appeal from this judgment to the district court, and the transcript of the record having been transmitted to the said court for the purposes of such appeal, counsel for the defendant ap*429peared therein and filed a motion for the dismissal thereof on the ground that the court lacked jurisdiction to take cognizance of the appeal as there was no statute which expressly or by implication conferred such jurisdiction upon it. The motion was argued and dismissed by the district court by order of March 31, 1907, the proceedings being continued until judgment was rendered on January 9, 1908, sustaining* the complaint and adjudging the defendant to pay the sum claimed.
On March 5, last, counsel for the defendant appeared in this court, alleging that the judgment rendered by the district court everrnling the motion to dismiss the appeal was illegal, and no appeal lying therefrom either on account of its nature or by reason of the amount involved, they applied for the issuance of a writ of certiorari against Pedro de Aldrey, the Judge of the First Section of the District Court of San Juan, in order to permit this court to review the proceedings had in such case, and decide whether the decision did or did not conform to the law. The writ of cer-tiorari applied for was issued by this court by order of March 17 last, and the hearing on the application was set for the 25th of said month, when it was had without the attendance of either of the parties.
The judge of the district court in overruling the motion of the defendant based his decision on subdivision two of section 295 of the Code of Civil Procedure and on rule 34 of the District Court Rules, and we are of the opinion that on the same grounds of the decision submitted to us for review and in accordance with the precedent established by this Supreme Court in the case of Abella v. Foote, Judge of the District Court of Humacao, 10 P. R. Rep., 215, in which the same question was decided, the writ of certiorari issued in this case should be annulled, vacated, and set aside, the original record being returned to the proper district court for subsequent proceedings in accordance with the law as if such *430writ had not issued, the costs of these proceedings being taxed" against the petitioner herein.

.Annulled.

Justices Hernandez, Figueras, MacLeary and Wolf concurred. '